EXHIBIT 21 SUBSIDIARIES OF THE REGISTRANT Parents None. Jurisdiction of Percent of Subsidiaries Consolidated Incorporation Stock Owned American Pipe & Construction International California Ameron B.V. the Netherlands Ameron Malaysia Sdn. Bhd. Malaysia Ameron (Pte) Ltd. Singapore Ameron (UK) Limited United Kingdom Centron International, Inc. Delaware Island Ready-Mix Concrete, Inc. Hawaii Ameron Polyplaster Industria E Comercio Ltda (“Polyplaster”) Brazil Ameron Brasil Industria E Comercio De Tubos Ltda (“Ameron Brazil”) Brazil Tubos California Corporation California Tubos Y Activos, S. de R.L. de C.V. Mexico Subsidiaries Not Consolidated and Fifty-Percent or Less Owned Companies Bondstrand, Ltd. Saudi Arabia 40 Ameron Saudi Arabia, Ltd. Saudi Arabia 30 Names of other consolidated subsidiaries and subsidiaries not consolidated and fifty-percent or less owned companies are omitted because when considered in the aggregate as a single subsidiary they do not constitute a significant subsidiary.
